10-3669-ag
         Ci v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A094 800 768


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of October, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                PETER W. HALL,
 9                DENNY CHIN,
10                    Circuit Judges.
11       ______________________________________
12
13       CHUN LAN CI,
14                           Petitioner,
15
16                      v.                                      10-3669-ag
17                                                              NAC
18       UNITED STATES DEPARTMENT OF JUSTICE;
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                     Respondents.
22       ______________________________________
23
24       FOR PETITIONER:               Dehai Zhang, Flushing, New York.
25
26       FOR RESPONDENTS:              Tony West, Assistant Attorney
27                                     General; Jennifer Paisner Williams,
28                                     Senior Litigation Counsel; Margaret
29                                     Kuehne Taylor, Attorney, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington, D.C.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Chun Lan Ci, a native and citizen of China, seeks

 9   review of an August 24, 2010, order of the BIA affirming the

10   October 24, 2008, decision of Immigration Judge (“IJ”)

11   Steven R. Abrams, which denied Ci’s application for asylum,

12   withholding of removal, and relief under the Convention

13   Against Torture (“CAT”).     In re Chun Lan Ci, No. A094 800

14   768 (B.I.A. Aug. 24, 2010), aff’g No.       A094 800 768 (Immig.

15   Ct. N.Y. City Oct. 24, 2008).       We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18       Under the circumstances of this case, we have

19   considered both the IJ’s and the BIA’s opinions “for the

20   sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

21   (2d Cir. 2008).     The applicable standards of review are

22   well-established.     8 U.S.C. § 1252(b)(4)(B); see also

23   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);

24   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

                                     2
 1       Contrary to Ci’s position, substantial evidence

 2   supports the agency’s adverse credibility determination.

 3   For asylum applications like Ci’s, governed by the REAL ID

 4   Act, the agency may, considering the totality of the

 5   circumstances, base a credibility finding on an asylum

 6   applicant’s demeanor, the plausibility of her account, or

 7   inconsistencies in her statements, without regard to whether

 8   they go “to the heart of the applicant’s claim.”     8 U.S.C.

 9   § 1158(b)(1)(B)(iii).   The agency reasonably relied on

10   inconsistencies in Ci’s testimony and between Ci’s testimony

11   and information she had previously provided.    See Xiu Xia

12   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).      As the IJ

13   found, Ci testified that she wanted to have more children

14   and attempted to conceive, yet did not remove an

15   intrauterine device (“IUD”) she had inserted in 1995 until

16   2007.   Additionally, as to the IUD, Ci testified that it was

17   inserted in 1995, but her written statement listed the date

18   as 2004.   She also testified inconsistently as to the year

19   she divorced her first husband and the year she married her

20   second husband, first stating that the divorce and

21   remarriage occurred in 2005, but later changing her

22   testimony and stating she divorced in 1995.    These

23   inconsistencies provide substantial evidence in support of


                                   3
 1   the adverse credibility finding.     Moreover, contrary to Ci’s

 2   argument, these inconsistencies were a sufficient basis for

 3   the agency’s adverse credibility finding, even if they do

 4   not go to the heart of her claim.     8 U.S.C.

 5   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d 162 at 163.

 6       Ci also argues that the IJ erred in concluding that

 7   corroborating documents were needed for her to meet her

 8   burden of demonstrating that she was eligible for relief.

 9   This argument is unpersuasive.     “While consistent, detailed,

10   and credible testimony may be sufficient to carry the

11   alien’s burden, evidence corroborating his story, or an

12   explanation for its absence, may be required where it would

13   reasonably be expected.”    Diallo v. INS, 232 F.3d 279, 285

14   (2d Cir. 2000); see also 8 U.S.C. §§

15   1158(b)(1)(B)(ii), 1231(b)(3)(C) (codifying the same

16   principle).    The agency’s determination that a particular

17   piece of corroborating evidence is available to the

18   applicant is a finding of fact to which we defer under the

19   substantial evidence standard.     See Kyaw Zwar Tun v. INS,

20   445 F.3d 554, 563, 568 (2d Cir. 2006).     Here, the IJ

21   reasonably found that Ci could have provided supporting

22   documentation and that her failure to do so cast doubt on

23   her claim.    Although Ci submitted pages from a household

                                    4
 1   registry booklet indicating that a young girl lived in that

 2   household and claimed that the registry booklet was her

 3   sister’s and the girl was Ci’s daughter, she failed to

 4   submit copies of all of the pages of the booklet.       Ci also

 5   failed to submit statements from her husband or any friends

 6   or family members in China corroborating her testimony.       As

 7   Ci had submitted a partial copy of the registry and had

 8   received other documentation from family members or friends

 9   in China, it was reasonable for the IJ to conclude that she

10   could have obtained additional corroboration.       Furthermore,

11   Ci did not submit a contemporaneous certificate verifying

12   her 1994 abortion, instead submitting one she allegedly

13   obtained in 2008, or any documentation of her alleged 1989

14   stillbirth, her 1990 miscarriage, the birth of her daughter

15   in 1992, or her 1995 divorce.       The IJ reasonably determined

16   that, given her poor credibility, the lack of corroboration

17   made it impossible for Ci to meet her burden, “because the

18   absence of corroboration in general makes an applicant

19   unable to rehabilitate testimony that has already been

20   called into question.”   See Biao Yang v. Gonzales, 496 F.3d

21   268, 273 (2d Cir. 2007) (internal citations omitted); Chuilu

22   Liu, 575 F.3d at 198 n.5.

23

                                     5
 1       Ci further argues that the agency failed to consider a

 2   letter from a doctor in the U.S. corroborating her statement

 3   that she had three terminated pregnancies.       Although the IJ

 4   did not address the letter and stated erroneously that Ci

 5   had never visited a doctor, the letter did not corroborate

 6   Ci’s claim because it set forth only information Ci had told

 7   the doctor.   Because the IJ considered the relevant

 8   information in the letter, that Ci eventually had her IUD

 9   removed, there is no realistic possibility that this minor

10   error affected the IJ’s decision.       See Alam v. Gonzales, 438

11   F.3d 184, 187-188 (2d Cir. 2006) (remand not required where

12   there is no realistic possibility that, absent the error,

13   the IJ or BIA would have reached a different conclusion).

14       Ci also argues that the IJ erred in failing to give

15   adequate weight to her abortion certificate.       This argument

16   fails, as the weight afforded to the applicant’s evidence in

17   immigration proceedings lies largely within the discretion

18   of the IJ.    See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

19   F.3d 315, 342 (2d Cir. 2006).       In fact, the IJ discussed the

20   abortion certificate extensively, noting that despite having

21   been obtained fourteen years after Ci’s abortion, the

22   certificate did not indicate that it was based on records,

23   but instead, held itself out as a contemporaneous document,

                                     6
 1   stating Ci’s age at the time the document was obtained

 2   rather than her age at the time of the abortion, and

 3   advising her to rest for one month.

 4       Because Ci’s claims were based on the same factual

 5   predicate, the agency’s adverse credibility determination

 6   was a proper basis for denial of her application for asylum

 7   and withholding of removal.    See Paul v. Gonzales, 444 F.3d

 8   148, 156 (2d Cir. 2006).   Ci does not challenge the agency’s

 9   denial of CAT relief.

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DENIED as moot.    Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20




                                     7